Name: 2000/660/EC: Commission Decision of 13 October 2000 amending Decision 94/323/EC laying down special conditions governing imports of fishery products originating in Singapore (notified under document number C(2000) 3000) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: trade policy;  fisheries;  tariff policy;  health;  Asia and Oceania
 Date Published: 2000-10-28

 Avis juridique important|32000D06602000/660/EC: Commission Decision of 13 October 2000 amending Decision 94/323/EC laying down special conditions governing imports of fishery products originating in Singapore (notified under document number C(2000) 3000) (Text with EEA relevance) Official Journal L 276 , 28/10/2000 P. 0085 - 0088Commission Decisionof 13 October 2000amending Decision 94/323/EC laying down special conditions governing imports of fishery products originating in Singapore(notified under document number C(2000) 3000)(Text with EEA relevance)(2000/660/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/493/EEC of 22 July 1991 laying down the health conditions for the production and the placing on the market of fishery products(1), as last amended by Directive 97/79/EC(2), and in particular Article 11 thereof,Whereas:(1) Article 1 of Commission Decision 94/323/EC of 19 May 1994 laying down special conditions governing imports of fishery products originating in Singapore(3), states that the Ministry of National Development, Primary Production Department (Veterinary Public Health Division) shall be the competent authority in Singapore for verifying and certifying compliance of fishery and aquaculture products with the requirements of Directive 91/493/EEC.(2) Following a restructuring of the Singapore administration, the competent authority for health certificates for fishery products (Ministry of National Development, Primary Production Department (Veterinary Public Health Division) has changed to the Agri-Food & Veterinary Authority of Singapore: Veterinary Public Health Service (AVA). This new authority is capable of effectively verifying the application of the laws in force. It is, therefore, necessary to modify the nomination of the competent authority mentioned in Decision 94/323/EC and the model of health certificate included in Annex A to this Decision.(3) It is convenient to harmonise the wording of Decision 94/323/EC with the wording of more recently adopted Commission Decisions, laying down special conditions governing imports of fishery and aquaculture products originating in certain third countries.(4) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Decision 94/323/EC shall be modified as follows:1. Article 1 shall be replaced by the following:"Article 1The Agri-Food & Veterinary Authority of Singapore: Veterinary Public Health Service (AVA) shall be the competent authority in Singapore for verifying and certifying compliance of fishery and aquaculture products with the requirements of Directive 91/493/EEC."2. Article 2 shall be replaced by the following:"Article 2Fishery and aquaculture products originating in Singapore must meet the following conditions:1. each consignment must be accompanied by a numbered original health certificate, duly completed, signed, dated and comprising a single sheet in accordance with the model in Annex A hereto;2. the products must come from approved establishments, factory vessels, cold stores or registered freezer vessels listed in Annex B hereto;3. except in the case of frozen fishery products in bulk and intended for the manufacture of preserved foods, all packages must bear the word 'SINGAPORE' and the approval/registration number of the establishment, factory vessel, cold store or freezer vessel of origin in indelible letters."3. Article 3(2) shall be replaced by the following:"2. Certificates must bear the name, capacity and signature of the representative of the AVA and the latter's official stamp in a colour different from that of other endorsements."4. Annex A shall be replaced by the Annex hereto.Article 2This Decision is addressed to the Member States.Done at Brussels, 13 October 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ L 268, 24.9.1991, p. 15.(2) OJ L 24, 30.1.1998, p. 31.(3) OJ L 145, 10.6.1994, p. 19.ANNEX"ANNEX A>PIC FILE= "L_2000276EN.008703.EPS">>PIC FILE= "L_2000276EN.008801.EPS">"